

115 HRES 933 IH: To acknowledge that the War on Drugs has been a failed policy in achieving the goal of reducing drug use, and for the House of Representatives to apologize to the individuals and communities that were victimized by this policy.
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 933IN THE HOUSE OF REPRESENTATIVESJune 12, 2018Mrs. Watson Coleman (for herself, Ms. Bass, Mrs. Beatty, Mr. Blumenauer, Ms. Clarke of New York, Mr. Cleaver, Ms. Fudge, Ms. Gabbard, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Ms. Kelly of Illinois, Mr. Khanna, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. McEachin, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Pocan, Mr. David Scott of Georgia, Mr. Serrano, and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONTo acknowledge that the War on Drugs has been a failed policy in achieving the goal of reducing
			 drug use, and for the House of Representatives to apologize to the
			 individuals and communities that were victimized by this policy.
	
 Whereas, until the early 1900s, most of today’s illegal substances were not regulated by the Federal Government, and there was no War on Drugs;
 Whereas, in the 1930s, the first Commissioner of the Federal Bureau of Narcotics, Harry J. Anslinger, who was a strong opponent to marijuana, pushed a heavy propaganda campaign to demonize marijuana use, stating that it caused people to be violent and criminals;
 Whereas much of this propaganda was racially charged against the Mexican-American community, for example as Commissioner Anslinger testified to the 75th Congress in 1937 that, I wish I could show you what a small marijuana cigarette can do to one of our degenerate Spanish speaking residents. That’s why our problem is so great; the greatest percentage of our population is composed of Spanish-speaking persons, most of who are low mentally, because of social and racial conditions;
 Whereas, in 1937, the 75th Congress passed the Marijuana Tax Act which criminalized marijuana, and laws passed during the following years were introduced to institute mandatory minimum sentences for those who bought, sold, and used the drug;
 Whereas over the course of the next few decades, studies conducted by scientists did not find any connection between the use of marijuana and violent behaviors, and in 1973 the Shafer Commission Report on Marijuana and Drugs concluded that, The Commission believes that the contemporary American drug problem has emerged in part from our institutional response to drug use. … We have failed to weave policy into the fabric of social institutions.;
 Whereas despite mounting evidence, the Federal Government’s approach to the abuse of drugs continued to be one of criminalizing drug abuse instead of treatment;
 Whereas, on June 18, 1971, President Richard Nixon declared the War on Drugs, stating that drug abuse is public enemy number one;
 Whereas the Federal Government’s attitude toward drug use as a criminal problem only intensified with stricter drug laws, and the Government put little to no focus on treating those impacted;
 Whereas the War on Drugs was admitted to be a move by the Nixon administration to attack his political opponents, and in 1994, President Richard Nixon’s aide John Ehrlichman admitted in an interview that the War on Drugs was a tool to arrest and manipulate Blacks and liberals stating, We knew we couldn’t make it illegal to be either against the war or black, but by getting the public to associate the hippies with marijuana and blacks with heroin, and then criminalizing both heavily, we could disrupt those communities. We could arrest their leaders, raid their homes, break up their meetings, and vilify them night after night on the evening news. Did we know we were lying about the drugs? Of course we did.;
 Whereas in 1986, the 99th Congress passed the Anti-Drug Abuse Act establishing, for the first time, mandatory minimum sentences for those convicted of having specific amounts of cocaine;
 Whereas, in 1989, drug czar William Bennett announced a $7,900,000,000 plan to combat the drug epidemic, but 70 percent of that amount went to hiring more law enforcement personnel and building prisons;
 Whereas that money could have been better used to help provide treatment to the victims of those on heroin, cocaine, and other drugs;
 Whereas, in 1986, the 99th Congress increased the sentences for dealing and possessing crack cocaine, and in a few years, enhanced law enforcement presence loomed over and aggressively policed communities of color;
 Whereas to this day, these laws greatly target communities of color, dramatically increasing the incarceration rate of these communities and imposing a stigma that people of color are the main users of drugs, despite White Americans using at a similar if not greater rate;
 Whereas Professor of Sociology at the University of California Santa Cruz, Craig Reinarman, and Professor of Sociology at Queens College, Harry G. Levine, studied the use of crack cocaine in the United States and later published in their book, entitled Crack in America, which stated that, In the spring of 1986, American politicians and news media began an extraordinary anti-drug frenzy that ran until 1992. Newspapers, magazines and television networks regularly carried lurid stories about a new epidemic or plague of drug use, especially of crack cocaine. They said this epidemic was spreading rapidly from cities to the suburbs and was destroying American society. It is certainly true that the United States has real health and social problems that result from illegal and legal drug use. But it is certainly also true that the period from 1986 through 1992 was characterized by anti-drug extremism.;
 Whereas the use of opiates such as oxycodone, hydrocodone, methadone, heroin, and fentanyl has skyrocketed since the late 1990s and the amount of prescription opioids legally sold nearly quadrupled from 1999 to 2010, despite no change in the amount of pain that Americans reported;
 Whereas the National Center for Health Statistics suggested that there were more than 64,000 drug overdose deaths in 2016, and that a majority of these deaths come from synthetic opioids like fentanyl;
 Whereas these drug overdoses have become the leading cause of accidental death, surpassing car accidents;
 Whereas, on March 29, 2017, President Donald Trump signed an Executive order to establish the President’s Commission on Combating Drug Addiction and the Opioid Crisis, and in a preliminary report the Commission has recommended that the opioid crisis, among other things, should be declared a national emergency under either the Public Health Service Act or the Stafford Act;
 Whereas many scholars, journalists, and civic leaders have addressed the strong contrast to the urgency of helping those impacted by opioids compared to those who were impacted by crack cocaine and other substances during the War on Drugs;
 Whereas the terminology used to describe those impacted by the opioid epidemic is victims, and the terminology used to describe those impacted by the War on Drugs is criminals; Whereas if the concept of equity was considered, meaning that individuals fairly receive what they need in order to create a level playing field, the same funds and support going to help those impacted by opioids will also go to help those impacted by heroin, cocaine, and the other drugs classified in the War on Drugs;
 Whereas as stated by Georgetown University Professor Michael Eric Dyson, White brothers and sisters have been medicalized in terms of their trauma and addiction. Black and brown people have been criminalized for their trauma and addiction.;
 Whereas, on October 26, 2017, President Donald Trump declared the opioid epidemic a public health emergency, which allows access to the Public Health Emergency Fund at the Department of Health and Human Services, which has only tens of thousands of dollars; and
 Whereas there has been no formal action by the United States Government to treat the epidemic of drug abuse and the War on Drugs as a health issue: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the War on Drugs has failed to achieve its goal of reducing drug use;
 (2)the War on Drugs has created conditions in the United States that has allowed the opioid epidemic to be as deadly as it is;
 (3)the War on Drugs is a racially charged policy that has led to the mass incarceration of millions of Americans, disproportionately affecting communities of color, stigmatized these communities as the cause of the drug problem, and has economically, politically, and socially crippled these communities for decades;
 (4)in order to help those impacted, drug use has to be seen as a health issue and not a criminal issue;
 (5)the House of Representatives should seek to hereby reconsider all laws associated and consistent with the War on Drugs, and prioritizes effective, evidence-based health policy solutions for individuals and communities suffering from addiction;
 (6)the House of Representatives should enact civil remedies and restorative justice for any individual who has been incarcerated or otherwise punished through the Federal criminal justice system due to laws associated and consistent with the War on Drugs;
 (7)Congress affirms that all individuals suffering from the disease of addiction be treated humanely, with equity and respect as all people struggling with any other health matter; and
 (8)the House of Representatives hereby apologizes to the individuals and communities harmed through the War on Drugs and acknowledges that actions by this body have demonized and crim­i­nal­ized addiction for more than 80 years instead of accurately treating it as a health concern.
			